Citation Nr: 0113517
Decision Date: 04/06/01	Archive Date: 05/21/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  93-14 872	)	DATE APR 06, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for a duodenal ulcer, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

 REMAND

The veteran served on active duty from September 1946 to March 1948 and from September 1948 to July 1954.  This case came before the Board of Veterans Appeals (Board) on appeal from a February 1993 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Board REMANDED this case in August 1994 and June 1996.  The case was returned to the Board and the Board, in a March 1999 decision, denied an evaluation in excess of 20 percent for duodenal ulcer disease.  The veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court, in a November 2000 memorandum decision, determined that the Board decision was not based on a contemporaneous medical examination and that the Board did not address the veterans multiple requests for Board hearings.  In November 2000, the Court vacated the Board decision, in part, and remanded the case to the Board for additional development.  

The Board observes that while there were private medical records dated in March 1997, the most recent VA examination pertaining to the veterans duodenal ulcer was in October 1994.  VAs statutory duty to assist the veteran includes the duty to obtain all relevant medical records as well as the duty to conduct a thorough and contemporaneous examination so that the evaluation of the disability will be a fully informed one.  Additionally, the Board notes that in its August 1994 REMAND, the RO was directed to schedule the veteran for a VA gastrointestinal examination by a board-certified specialist.  However, although a VA gastrointestinal examination was performed in October 1994, the physicians credentials were not provided, so it was not clear whether the VA physician was a board-certified specialist as specified by the Boards REMAND.  

The Board notes that while the veteran requested and was scheduled for a Board hearing in August 1993, which he later canceled, he again requested a hearing before a Member of the Board in February 1997, July 1998, and August 1998.  

Accordingly, in compliance with the Courts REMAND, this case is REMANDED for the following:
1.  The RO must request that the veteran provided the names and addresses of all health care providers, both VA and private, who have treated him for his service-connected duodenal ulcer since 1997.  Identified VA records should be obtained pursuant to established procedures.  After obtaining the appropriate releases for any private records, if indicated, the RO should obtain and associate copies of the pertinent medical records with the claims file.

2.  After the development requested is completed, the RO must schedule the veteran for a VA compensation examination by a board-certified gastrointestinal specialist to determine the nature and extent of impairment caused by his duodenal ulcer.  The entire multi-volumes claims folder and a copy of this remand must be made available to and reviewed by the examining gastroenterologist prior to the examination.  The report of examination should include a detailed account of all manifestations of the ulcer disorder found to be present.  All appropriate diagnostic testing deemed necessary to render clinically-supported diagnoses and assessments of impairment should be administered.  The veteran should be given adequate notice of the requested examination which includes advising him of the consequences of failure to report for the examination.  If he fails to report for the examination, this should be noted in the claims folder and a copy of notification(s) of the examination should be associated with the claims folder.

3.  The RO should then review the examination report to ensure that all action requested by the Board has been accomplished.  If not, the report should be returned to the examiner for completion, as the Court has determined that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

4.  The RO should take any other additional action necessary to fully comply with Public Law No. 106-475, the Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096).

5.  Upon completion of the above, the RO must readjudicate the veterans claim seeking an increased rating above 20 percent for his duodenal ulcer, with consideration given to all of the evidence of record, to include evidence obtained as a result of this REMAND.  Further, consideration of referral for an extraschedular evaluation for this disability under 38 C.F.R. § 3.321(b) must be documented by the RO on readjudication.  If any benefits sought on appeal remain denied, the RO should provide the veteran and his representative an adequate supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on his claim for benefits as ordered by this REMAND, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  The RO should allow the veteran an appropriate period of time for response.

6.  Thereafter, appropriate action must be taken by the RO to schedule the veteran for a personal hearing before a member of the Board.  All correspondences pertaining to this matter should be associated with the claims folder.

The purpose of this REMAND is to obtain additional development and adjudication in compliance with the Courts January 1999 order, and the Board intimates no opinion, either factual or legal, as to the disposition warranted in this case.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. KISSEL
	Acting Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).

